Mr. Justice Cartwright delivered the opinion' of the court: The circuit court of Sangamon county sustained the demurrer of the Auditor of Public Accounts, the State Treasurer and the Board of Trustees of the University of Illinois, appellees, to the bill of W. E. Neiberger, a taxpayer of McLean county, appellant, which asked the court to enjoin the Auditor from issuing his warrant for the amounts mentioned in sections 2 and 6 of the act entitled “An act making appropriations for the maintenance and extension of the various departments of the University of Illinois,” (Laws of 1911, p. 39,) and enjoining the Treasurer from paying such warrant and the board of trustees from receiving said amounts. The bill alleged, and the demurrer admitted, the following facts: The journals of the house of representatives and senate showed that a bill was introduced in the house and passed containing section 2, appropriating $100,000 per annum for the maintenance and extension of the college of medicine of the university, and section 6, appropriating $60,000 annually for the agricultural experiment station; that the bill was reported to the senate and referred to the committee on appropriations, which reported it back with ten amendments, one of which struck out section 2 entirely; that section 6 remained as it passed the house, and the bill as amended passed the senate in that form; that the house refused to concur in the amendments, and a conference committee was appointed which reported recommending that the house concur in certain amendments and section 2 be restored but appropriating only $6o,ooo, and that section 6 be amended by striking out $6o,-ooo and inserting in lieu thereof $65,000, and that in both house and senate the question was submitted, “Shall the report of the conference committee be adopted?” and it was decided in the affirmative on an aye and nay vote entered in the journals. It did not appear from the journals that either of the amendments reported by the conference committee was ever printed, and they did not show any vote on the passage of the bill as amended, other than as above stated. The general question submitted is whether a bill becomes a law where the journals of the house and senate do not show a compliance with the requirements of the constitution respecting the passage of bills, and the question in this particular case is whether the bill became a law although it. did not appear from the journal of either house that it was printed with its amendments, in its final form, before its passage. The Attorney General, not conceding that his admissions are decisive of the controversy, admits by his brief and argument, and admitted in the argument at the bar, that the constitutional provisions with reference to the passage of bills are mandatory; that it is competent to go behind the printed statute and enrolled act and show by the journal of either branch of the General Assembly that the act was not passed in the mode prescribed by the constitution; that the journals must show on their face a compliance with every requirement of the constitution,. from the introduction of a bill until its final passage, or it will not become a law, and that the silence of the journals as to any required step is evidence of its non-existence. The admissions of the Attorney General as to these questions of law are conclusive in this case and we might well omit further reference to them, but as they are of public importance and may affect the validity of other laws, it is deemed best to re-state the decisions of this court to some extent and the grounds upon which they rested. Courts have differed as to whether it is competent to show by the journals of the legislature that a bill which has been enrolled, authenticated and deposited with the Secretary of State was not passed in compliance with the provisions of the constitution, and there have also been different views as to presumptions when the journals are admitted as evidence. A very full and accurate summary of the decisions on the subject will be found in the note to Palatine Ins. Co. v. Northern Pacific Railway Co. 9 Ann. Cas. 579. In the Supreme Court of the United States; and in a number of the States, the rule prevails that the journals cannot be used as evidence for the purpose of impeaching the act. Frequently the English rule respecting acts of parliament is referred to, and various courts holding the same doctrine have based their decisions on the grounds that the requirement for keeping a journal is to furnish information to the public and not to provide evidence of legislative proceedings; that the signatures of the presiding officers and of the Governor constitute a conclusive finding that the act has been passed in conformity to the constitution; that public policy requires that the validity of acts so signed and enrolled shall not be questioned, and that the journals of legislatures are so badly kept that they ought not to be relied upon as evidence of what was done or not done. None of these reasons have prevailed in this court, and in Field v. Clark, 143 U. S. 649, where the Supreme Court of the United States established its rule, it was stated that the rule is different in this State. The rule in England, where there is no written constitution, could not influence the question, and holding that public policy does not require citizens to know the contents of legislative journals is not exactly consistent with the proposition that the journals are intended to provide information for the public. We have no provision that the Governor shall inquire into the proceedings of the General Assembly or learn from other sources of information than the journals that a bill was read, printed or passed. The only duty enjoined upon him is that when a bill shall be presented to him he shall approve it or return it with his objections. Courts have been quite indulgent as to the manner of keeping records with minor local boards or official bodies, which are necessarily chosen from the inexperienced and unskilled in such matters, but if the records of a body selected to make laws are to be looked upon with the same lenity, the courts have not gone so far as to presume that things were done which can not be inferred from the record to have been done. The question involved first came before this court in Spangler v. Jacoby, 14 Ill. 297, which was decided in 1853, and the court there established two rules: First, that it was competent to show by the journal of either branch of the General Assembly that an act was not passed in the mode prescribed by the constitution; and second, that if facts were not set forth in the journals the conclusion was that they did not transpire. The case was decided under the constitution of 1848, and section 21 of article 3 contained this provision: “And on the final passage of all bills the vote shall be by ayes and noes, and shall be entered on the journal.” Section 23 provided that every bill should be read on three different days in each house, unless the rule was dispensed with. The validity of an act was disputed on the ground that the journal of the house did not show that the bill had been read the third time or the ayes and noes called on its passage. The court said that it was clearly competent to show by the journals of either branch of the legislature that a particular act was not passed in the mode prescribed by the constitution and thus defeat its operation altogether; that the constitution required each house to keep a journal, and declared that certain facts made essential to the passage of the law should be stated therein; that the journal was made up under the immediate direction of the house and was presumed to contain a full and complete history of its proceedings, and that if those facts were not set forth the conclusion was that they did not transpire. In Turley v. County of Logan, 17 Ill. 151, an act for the removal of a county seat was questioned on the ground that it had not been read three several days nor such readings dispensed with, as required by the constitution. The court said that the provision of our constitution could no more be disregarded than any other provision in it restrictive of legislative power, but the act was held valid because the journals had been amended so as to show the readings. In Prescott v. Board of Trustees of Illinois and Michigan Canal, 19 Ill. 324, it was again held that the court would look behind the printed statute to the journal to' ascertain whether an act had a legal existence, and that a section of the public act which the journal showed was stricken out in the house formed no part of the bill, and the remainder of the bill had no vitality as the journal did not show that when amended it received the constitutional action of the senate. In Supervisors of Schuyler County v. People, 25 Ill. 181, it was objected that the senate journal did not show that a bill was read three times. The court said, that while the constitution contained the requirement it did not say that the readings should be entered on the journal, and held that where the constitution was silent as to whether a particular act to be performed should be so entered, it was left to the discretion of either house to enter it or not, and the court would presume that it was done unless the journal affirmatively showed the contrary. The decision was upon two grounds: First, that the requirement was merely directory, and might be complied with or not, at the discretion of either house; and second, that it would be presumed that the act was done unless the journal affirmatively showed that it was not. The first proposition has never found favor in any other case in this court, and the second is not in accord with the earlier or later decisions. The case was referred to in Wabash Railway Co. v. Hughes and Selz, 38 Ill. 174, but the same question was not involved in the later case. In that case the Governor had returned to the senate a bill with his veto, and the question in dispute was whether the Governor had retained the bill longer than permitted by the constitution after its presentation to him. Bills were presented to the Governor through a member of the enrolling or engrossing committee of the house finally passing the bill or by the enrolling or engrossing clerk, and it was an act to be performed after the passage of the bill. The provision was not in the article relating to the legislative department but in the article concerning the executive, and the time when he received the bill and how long he retained it was necessarily to be determined by his records or evidence. It was held that everything which the constitution required to be entered upon the journals in the progress of the bill through the two houses was essential to its binding force and must appear from the journals themselves to have been performed, but other acts required to be done but not required to be spread upon the journals would be presumed to have been done unless the contrary appeared from the journals themselves. As the presentation to the Governor was after the final passage of the bill.it was not a step taken in its passage through the General Assembly, and it would be the height of absurdity to say that if the journal did not show that a bill was presented to the Governor at all, there would not only be a presumption that it was presented,'but also of the time when the act was done. What the court decided was, that it was not necessary to enter in the journal an act of a clerk or member of a committee after a bill had been regularly passed. The decision in that case was interpreted in Chicago Telephone Co. v. Northwestern Telephone Co. 199 Ill. 324, as meaning that where the journal is silent as to whether any requirement of the constitution in the passage of a bill has been complied with the silence of the journal, is accepted as evidence of non-compliance, but where the constitution does not require a fact to be recorded and it can be inferred from the recital upon the journal that the fact existed or the step was taken, then the presumption will be that the fact did exist or the step was taken in order to sustain the validity of the law, where the contrary does not appear from the journal itself. In People v. Starne, 35 Ill. 121, the general Appropriation act, providing for the ordinary and contingent expenses of the government, was held not to be a law because it did not appear from the journal of the house to have been read or that any vote was taken upon either reading or passage, and the court cited and quoted from many cases holding that doctrine. In Ryan v. Lynch, 68 Ill. 160, a certificate of the Secretary of State purporting to give full and true copies of the journals of the senate and house relating to the passage of a bill was in evidence and did not show that the bill was read three times on three different days nor passed on a vote of the ayes and noes, as required by the constitution, and the court said that the bill never became a law and was as completely a nullity as if it had been the act or declaration of an unauthorized assemblage of individuals. In Larrison v. Peoria, Atlanta and Decatur Railroad Co. 77 Ill. 11, an attempt was made to show that there were two bills pending of the same number; that one was regularly "introduced, twice read and referred to a committee, but that a member of the committee reported bade another bill of the same number, which was read but once before its passage. The court held that if there were two bills the act was void, but that there was not the slightest doubt that there was but one bill and that the constitution was satisfied. ' In Burritt v. Commissioners of State Contracts, 120 Ill. 322, the court, reciting the provisions for reading the bill three times and printing it, and the other requirements of the present constitution, said that these various provisions giving the form and mode by which valid and binding laws are enacted are in the highest sense mandatory. In Illinois Central Railroad Co. v. People, 143 Ill. 434, the court declared it to be a settled law of this State that the journal of either branch of the General Assembly may be resorted to for the purpose of overcoming the prima facie evidence furnished by the signatures of the speakers and the approval of the Governor. In People v. Knopf, 198 Ill. 340, the court ágain stated the rule that if the. facts essential to the passage of a law are not set forth in the journal the conclusion is that they did not transpire, and if the journal fails to show that an act was passed in the mode prescribed by the constitution the act must fail. In People v. Bowman, 247 Ill. 276, the court reiterated the statement that the journals of the senate and house must show on their face a compliance with every requirement of the constitution, from the introduction of a bill until its final passage, or it will not become a law, and that the silence of the journals as to anything required to be shown is evidence of its non-existence. That is the last expression of the court as to the law, and the cases of Spangler v. Jacoby, People v. Starne and Ryan v. Lynch were cited and endorsed. The court there said: “If the journal fails to show anything which, if it had occurred, should have appeared on the journal, the failure to show it is evidence that it did not occur.” In Spangler v. Jacoby the court said that the journal of each house is presumed to contain a full and complete history of its proceedings, and as the journal does not show the printing of the bill the presumption is that it did not occur. The only departure from that rule was in Supervisors of Schuyler County v. People, which was never afterward followed but was overruled in numerous subsequent decisions. We do not regard the express provision for the entry of the aj^es and noes on the final passage of the bill as carrying with it the slightest implication that other matters need not be entered. The constitution of 1818. provided that each house should keep a journal of its proceedings and publish the same, and that the ayes and noes of the members on any question should at the desire of any two of them be entered in the journal. That was a privilege given to members which could have had no object except to fix responsibility for votes. The constitution of 1848 contained the same provision for the entry of the ayes and noes on any question at the desire of two members, but made it compulsory that on the final passage of all bills the vote should be by ayes and noes and should be entered on the journal. The provision was included in the present constitution for the same evident purpose of fixing the responsibility of members of the General Assembly and compelling them to go on record when voting for or against bills. The provision for printing bills was introduced in the present constitution as a new requirement, and is, that a bill, and all amendments thereto, shall be printed before the vote is taken on its final passage. When proposed in the constitutional convention it caused much debate, and its object is made plain by the views of those who advocated it and which caused its adoption. It was advocated by Mr. Allen, Mr. Tincher, Mr. Church and Mr. Medill, and their reasons were, that the General Assembly could not act understanding^ upon any bill until it was printed; that the provision would prevent advantage being taken of members and they would know upon what they were voting; that it would prevent amendments which could be seen in manuscript, only, and at the clerk’s desk, and that a bill, after all amendments had been made, ought to be printed and laid upon the members’ tables so that they might examine it. Mr. Tincher said that the reason for the provision was obvious and that there was not a single provision in the legislative report more important than that one, and Mr. Medill recalled an act which illustrated the danger of not having amendments printed. In the address to the people submitting the constitution for adoption the convention said: “To afford security against hasty and vicious legislation we have required all bills and amendments thereto to be printed before they are passed.” The convention regarded the requirement as very important, and, as we think, with good reason. A question as to the existence of a law is a judicial one, and it is for the courts to determine whether there is such a law or not. (Duncan v. McCall, 139 U. S. 449.) It is often said that the constitution is a limitation upon the power of the General Assembly; and that is true in the sense that the constitution grants general legislative authority to the General Assembly, which is only restrained or limited by the provisions and limitations contained in the instrument. While the Federal constitution is a grant of legislative power over enumerated subjects, our constitution is a grant of general legislative power to the General Assembly, to be exercised conformably to its provisions. Without the constitution, with its provisions for the two houses, for the number of members, the division into districts, the election of members and the grant of legislative authority there could be neither General Assembly nor legislation by such a body. The constitution expresses the will of the people in their original and sovereign capacity and is the measure of the powers committed to different departments. The sovereignty remains with the people, and the legislative, executive and judicial departments, each in its appointed sphere, exercises that portion of the sovereignty delegated to it. Each department must exercise such delegated powers in the mode and by the means prescribed by the constitution, and any act by either not conformable to its provisions will be void. No bill can become a law except in the mode prescribed by the constitution, and the power and duty to decide whether a bill has become a law reside in the courts. The propositions contended for by the Attorney General are, that although the requirements of the constitution are mandatory, the practical construction of such requirements by the legislative department should prevail; that as a matter of fact the General Assembly has construed the constitution ever since its adoption, in 1870, as not requiring the printing of amendments adopted by conference committees, and that, regardless of the weight to be given to legislative construction, the construction as adopted is correct. It is true that where a constitutional provision is doubtful and there is need of interpretation, the practical exposition of it by departments of government called upon to act under it, acquiesced in by the people, especially for a considerable period of time, raises a strong presumption that it is correct and will generally be adopted by the courts. (Nye v. Foreman, 215 Ill. 285; People v. Olson, 245 id. 288; Cook County v. Healy, 222 id. 310.) Where, however, the language of the constitution is not ambiguous it is not permissible to interpret it differently from its plain meaning, and a construction contrary to its terms, for any period of time, will be disregarded. In this case there is not the slightest ambiguity in the provision that a bill, and all amendments to it, shall be printed before it is put upon its final passage. No words or form of expression could malee the provision more plain, and it can make no difference if the fact is, as asserted, that it has been disregarded by General Assemblies which were charged with the duty to comply wdth it. It is contended that the legislative construction is correct on the ground that the final passage of a bill referred "to means its passage in the house or senate, regardless of amendments to it subsequently made. The argument is, that when a bill is introduced, read three times, printed, and put upon its passage in either house, the constitution, is complied with, although it may be subsequently amended in the other house or by a conference committee, and be afterward passed in a different form and with different provisions. The words, in their natural and ordinary meaning, refer to the last act of the house or senate in passing a bill and enacting it in a law, and there are obvious reasons for rejecting the argument. The final passage of a bill cannot mean one thing where the vote is required to be by yeas and nays, (which is the language of the present constitution,) and a different thing where it is required to be printed before the vote is taken on the final passage, and if the interpretation contended for is correct, the provision for the yeas and nays on the final passage of the bill would apply only to the first passage, and not to the passage of the bill as it becomes a law. If that were so, a bill changed and amended by the report of a conference committee might become a law by the vote of the majority of a quorum, and, of course, that idea could not be entertained for a moment. The decree is reversed and the cause is remanded to the circuit court, with directions to overrule the demurrer. Reversed and remanded, with directions.